CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 1 of 40




   Filed Under Seal

    CONFIDENTIAL
     EXHIBIT 1
   CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 2 of 40

                                         Sally Ness
                                             v.
                                City of Bloomington, et al.

                        Case No. 19-cv-2882 (ADM/DTS)
                     CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                       TRANSCRIPTION                            TIME


Detective          Hi. Sally?                                                          0:13
Boomer


Sally Ness         Yeah.                                                               0:14

Detective          Hi. I’m Detective Boomer, Bloomington Police Department, and my     0:14
Boomer             partner.


Detective Martin   I’m Detective Martin.                                               0:17


Sally Ness         Hi.                                                                 0:18

Detective Martin   Hi.                                                                 0:18


Detective          And this is Caitlin Gokey…                                          0:19
Boomer


Sally Ness         Hi.                                                                 0:20

Detective          …one of our Community Liaisons. We would like to come in and talk   0:20
Boomer             to you about a report that was made. Is that okay?


Sally Ness         Oh interesting. Okay. A report who made?                            0:24


Detective          Um, somebody across the street made a report, um, about you         0:28
Boomer             filming them.


Sally Ness         Oh yeah, I film all the time.                                       0:32




                                                1
   CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 3 of 40

                                       Sally Ness
                                           v.
                              City of Bloomington, et al.

                      Case No. 19-cv-2882 (ADM/DTS)
                   CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                    TRANSCRIPTION                              TIME


Detective        Okay. Can we come in and talk to you?                                0:33
Boomer


Sally Ness       I have kids over.                                                    0:36

Detective        Okay, but you like…                                                  0:37
Boomer


Sally Ness       I mean…come on in.                                                   0:38

Detective        Okay.                                                                0:39
Boomer


Caitlin Gokey    Thank you.                                                           0:40


Detective        Hi. How are you?                                                     0:41
Boomer


Detective        Do you do daycare?                                                   0:46
Boomer


Sally Ness       Those are my grandkids.                                              0:48


Caitlin Gokey    Those are your grandkids?                                            0:48


Sally Ness       Mmm-hmm.                                                             0:49


Detective        Um, so basically we’ll want to talk to you about today, your name    0:50
Boomer           came up in an investigation of um the filming of some juveniles in
                 the park on Friday.


                                           2
   CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 4 of 40

                                        Sally Ness
                                            v.
                               City of Bloomington, et al.

                      Case No. 19-cv-2882 (ADM/DTS)
                   CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                        TRANSCRIPTION                                TIME


Sally Ness       No, I don’t film juveniles.                                                0:59


Detective        Okay, because we were…                                                     1:01
Boomer

Sally Ness       I film traffic.                                                            1:03

Detective        Okay.                                                                      1:05
Boomer


Sally Ness       I take pictures of traffic.                                                1:05

Detective        Alright.                                                                   1:06
Boomer


Sally Ness       The four juveniles that were there, this is interesting, is, um, I heard   1:06
                 them go, um, they said my name and then one said, um, “oh you’re
                 not afraid of her.” It’s like you don’t have to be afraid of me. You
                 know, so I tried to engage in conversation, you know, like “hi, do
                 you live in that house you know over there?” and he replied, “no I
                 live in this house” and one of them used to say hi to me all of the
                 time.


Detective        Mmm-hmm.                                                                   1:31
Boomer


Sally Ness       Now he doesn’t. One that lives in this house—no, the one that lives        1:32
                 in that house used to say—say hi to me all the time, but um so no
                 can—




                                               3
   CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 5 of 40

                                      Sally Ness
                                          v.
                             City of Bloomington, et al.

                      Case No. 19-cv-2882 (ADM/DTS)
                   CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                     TRANSCRIPTION                               TIME


Detective        So, how old were these kids?                                           1:43
Boomer


Sally Ness       Um, the girl, you going to make it? 8 or 9.                            1:45

Detective        Okay.                                                                  1:51
Boomer


Sally Ness       And then the boys maybe 8? 7 or 8; and then there was a young          1:52
                 one, little baby.


Detective        Oh, okay and so they were playing in the playground at Smith?          1:57
Boomer


Sally Ness       Yes.                                                                   2:00


Boomer           Okay.                                                                  2:01


Sally Ness       I mean this is-this is. They all know I film.                          2:01

Detective        Mmm-hmm.                                                               2:07
Boomer


Sally Ness       And, you know, okay let’s put this in perspective. The morning of      2:08
                 the explosion a neighbor calls me and said there’s fire trucks over
                 there again. You know, it’s like before 7 something. You know, so
                 I’m like okay, so I go over and I’m sitting in the car and people in
                 front of the building are walking around me and their saying, two
                 women in particular. There’s, talking loud enough that I know they
                 are commenting about me and so I go home because it’s



                                             4
   CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 6 of 40

                                      Sally Ness
                                          v.
                             City of Bloomington, et al.

                      Case No. 19-cv-2882 (ADM/DTS)
                   CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                    TRANSCRIPTION                                   TIME


                 uncomfortable. And then I call the two attorneys who help me with
                 the overuse and non-compliant use of the building.


Detective        Mmm-hmm.                                                                  2:39
Boomer


Sally Ness       And, um, they said you got to get over and take pictures. The             2:40
                 reason why I take so many pictures is the police department does
                 not accurately reflect what’s going on over here.


Detective        Okay.                                                                     2:52
Boomer


Sally Ness       The reports, I mean-I even have an email from the City Manager            2:52
                 saying or a conversation in an email with police and the City
                 Manager “should we just drive by or do you want us write reports or
                 not”. I’m like-

Detective        Okay, let-let let me focus you back on what I’m talking about on          3:05
Boomer           Friday.


Sally Ness       No, I’m-I’m finishing this, because you guys are frickin’ here. I         3:06
                 mean you need to hear what happened. So, I go back over there,
                 and a group surrounds me. So, I’m sitting in my car and I’m like I
                 want to leave. You know this is uncomfortable and they’re yelling
                 and telling me it’s all your fault. I’m like, it’s not, you know. Um, I
                 need to leave. And then some woman I found out later had asked
                 the police to come over. So, police just walk in here and then I
                 leave.




                                             5
   CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 7 of 40

                                      Sally Ness
                                          v.
                             City of Bloomington, et al.

                      Case No. 19-cv-2882 (ADM/DTS)
                   CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                    TRANSCRIPTION                                    TIME


Detective        Mmm-hmm.                                                                   3:34
Boomer


Sally Ness       So, then the explosion gets the, um, gets the, um, FBI over here and       3:34
                 they say, what happened; and the attorney who is with me says,
                 “we’re filing a report we don’t want to talk about it yet.”

                 So, I go to file a report and the attorney is with me and I sit in there
                 for two hours with an attorney waiting to file a report. And then the
                 women who does help us with the report says to me, “you couldn’t
                 of been afraid, because it took you too long to report it” and I said,
                 “that’s why it took me so long--


Detective        Mmm-hmm.                                                                   4:10
Boomer


Sally Ness       I am afraid of the building, I am afraid of the City.” Nothing, truth is   4:10
                 not coming out.

Detective        Mmm-hmm.                                                                   4:17
Boomer

Sally Ness       What’s really going on over here is not truthful.                          4:17


Detective        Mmm-hmm.                                                                   4:20
Boomer


Sally Ness       The paper doesn’t report it, you know. It’s just amazing; and then         4:20
                 the woman, um, she says something why she can’t or won’t or
                 something like that and the attorney is like it’s not accurate.




                                             6
   CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 8 of 40

                                        Sally Ness
                                            v.
                               City of Bloomington, et al.

                      Case No. 19-cv-2882 (ADM/DTS)
                   CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                     TRANSCRIPTION                                 TIME


                 And then, um, she’s like dismissing me and I say, well for instance,
                 this morning I was over taking pictures, and I take pictures all the
                 time. And the reason I take pictures, like, I think it was Londell
                 Pease was at the park because they’re proposing an increase in the
                 use of the building and, um, he’s, you know, dismissing the amount
                 of traffic and I just see the report; and it shows he says that they
                 underutilize the parking. I’m like, I had to take pictures that day to
                 show the park parking lot actually was filled, except for four spaces.


Detective        So, was this the day that I am questioning you about?                    5:05
Boomer


Sally Ness       No, that was- next Friday was the day that you’re questioning.           5:07


Detective        Okay.                                                                    5:09
Boomer

Sally Ness       I think it was the next Friday.                                          5:10


Detective        Were you taking pictures on Friday?                                      5:11
Boomer


Sally Ness       Um, I’m not done. Let me finish, so then ah-                             5:12


Detective        Well, I’m trying to talk to you about what’s going on and you            5:16
Boomer           interrupt me.


Sally Ness       I…I-I know.                                                              5:18

Detective        I don’t know any of that other stuff.                                    5:18
Boomer


                                             7
   CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 9 of 40

                                      Sally Ness
                                          v.
                             City of Bloomington, et al.

                      Case No. 19-cv-2882 (ADM/DTS)
                   CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                     TRANSCRIPTION                                 TIME


Sally Ness       But you’ll put it in perspective.                                        5:20


Detective        Oh, okay.                                                                5:22
Boomer

Sally Ness       So, I’m taking pictures.                                                 5:22

Detective        Mmm-hmm.                                                                 5:24
Boomer


Sally Ness       Everyone over at the building knows I take pictures. And, they take      5:25
                 pictures of me all the time.


Detective        Okay.                                                                    5:29
Boomer


Sally Ness       And I have my grandkids with me.                                         5:29


Detective        Mmm-hmm.                                                                 5:31
Boomer


Sally Ness       So, this is a joke. Again, this whole thing. So anyway, um, I tell her   5:31
                 yeah, I was taking pictures and then I drive away, and they follow
                 me home. And she’s like, “Well if you think that’s something then
                 you’re paranoid and you need to see a psychiatrist.”

                 So, I take pictures, they’re pointing at me…


Detective        Mmm-hmm.                                                                 5:50
Boomer



                                             8
  CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 10 of 40

                                      Sally Ness
                                          v.
                             City of Bloomington, et al.

                      Case No. 19-cv-2882 (ADM/DTS)
                   CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                    TRANSCRIPTION                                  TIME


Sally Ness       …or do you think pointing at you is, you know, something to be a         5:50
                 crime or something you’re paranoid you need to see a psychiatrist.
                 So, yeah, I come home, they drive this way around and they drive
                 that way around.


Detective        Mmm-hmm.                                                                 6:03
Boomer

Sally Ness       Yeah, so then I don’t know who reported it that three are here and       6:03
                 yet my concern being blocked in my car, unable to move, being
                 followed home and it happens frequently. They’ll park there and
                 look at the building and stuff like that. And then I have three people
                 here, because; and I’m at the park-and I’m at the park with my
                 grandkids.


Detective        Mmm-hmm.                                                                 6:25
Boomer


Sally Ness       You know, so yeah, it was last Friday? I think it was last Friday.       6:25

Detective        Mmm-hmm.                                                                 6:30
Boomer


Sally Ness       I was at the back, I was at the park with my grandkids. Not these        6:30
                 ones, the other ones.


Detective        Okay.                                                                    6:34
Boomer


Sally Ness       Um, and I was taking pictures of the-of the build- parking-              6:34




                                             9
  CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 11 of 40

                                        Sally Ness
                                            v.
                               City of Bloomington, et al.

                      Case No. 19-cv-2882 (ADM/DTS)
                   CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                     TRANSCRIPTION                              TIME


Detective        The parking lot itself?                                               6:39
Boomer


Sally Ness       The parking lot itself.                                               6:40

Detective        Okay. How about the park? Was the park in the pictures or             6:41
Boomer           anything like that?


Sally Ness       Oh, probably.                                                         6:45

Detective        Well, and I-I know the parking lot, so it’s like there’s the school   6:45
Boomer           building, youth center, and then the mosque. And then there’s that
                 park that goes this way towards the Bendleworth [phonetic] then
                 there’s a playground right there.


Sally Ness       Mmm-hmm.                                                              6:58

Detective        Is that where you were standing? In that parking lot there?           6:59
Boomer


Sally Ness       No.                                                                   7:01


Detective        Is that my perspective? I’m trying to figure out which parking lot    7:01
Boomer           you’re talking about.


Sally Ness       Wait, I guess let’s … again, is it illegal to take pictures?          7:06


Caitlin Gokey    Well, I can explain that to you.                                      7:09

Sally Ness       Okay, then.                                                           7:10


                                             10
  CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 12 of 40

                                      Sally Ness
                                          v.
                             City of Bloomington, et al.

                      Case No. 19-cv-2882 (ADM/DTS)
                   CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                     TRANSCRIPTION                              TIME


Detective        Um, so the concern is, is that there’s juveniles in these pictures.   7:11
Boomer


Sally Ness       Mmm-hmm.                                                              7:15

Detective        And, there-it’s not just the pictures that we were concerned about.   7:15
Boomer           Um, the report was that you were asking the juveniles where they
                 lived and-


Sally Ness       Oh.                                                                   7:25


Detective        -other things like that while the filming was going on.               7:25
Boomer


Sally Ness       That puts it a little more in perspective.                            7:28

Detective        And that’s- And, for me as a parent and I think you as a parent,      7:30
Boomer           grandparent would also be concerning.


Sally Ness       Yeah -Yeah…Yeah-that-                                                 7:34


Detective        Because, I wouldn’t want someone asking my kid.                       7:35
Boomer


Sally Ness       Yeah, that puts it into perspective.                                  7:37


Detective        So that’s where we’re- That’s-that’s where the fear is coming in by   7:39
Boomer           the parent.

Sally Ness       Okay and-                                                             7:43


                                            11
  CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 13 of 40

                                     Sally Ness
                                         v.
                            City of Bloomington, et al.

                      Case No. 19-cv-2882 (ADM/DTS)
                   CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                   TRANSCRIPTION                                 TIME


Detective        And the parent is concerned about this, because I don’t think she      7:43
Boomer           understands who you are.


Sally Ness       But-but…yeah, that’s kind of confusing too, because again, I believe   7:48
                 they lived behind me.


Detective        Mmm-hmm.                                                               7:53
Boomer


Sally Ness       You know and they engaged in conversation before with me.              7:54


Detective        The children or the parent?                                            7:59
Boomer


Sally Ness       The children.                                                          8:00

Detective        Okay.                                                                  8:00
Boomer


Sally Ness       And, um, specifically last Fourth of July the boy came out, you know   8:01
                 happy Fourth, you know-


Detective        Mmm-hmm.                                                               8:07
Boomer


Sally Ness       -like Hey. Hi. Happy Fourth. Um so, yeah, this Mohamed Omar            8:07
                 Executive Director lives down the block.


Detective        Mmm-hmm.                                                               8:15
Boomer



                                          12
  CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 14 of 40

                                     Sally Ness
                                         v.
                            City of Bloomington, et al.

                      Case No. 19-cv-2882 (ADM/DTS)
                   CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                     TRANSCRIPTION                              TIME


Sally Ness       You know, I know the kids. The women who lives on the corner.         8:15


Detective        Mmm-hmm.                                                              8:19
Boomer

Sally Ness       You know, I talk to her at the park.                                  8:19

Detective        Mmm-hmm.                                                              8:21
Boomer


Sally Ness       So-                                                                   8:21

Detective        So, let me ask you this, was it photo or was its video?               8:22
Boomer


Sally Ness       They were all photos that day. I didn’t take any video.               8:26


Detective        Okay.                                                                 8:28
Boomer

Sally Ness       I sometimes take videos.                                              8:29


Detective        So that’s what the report is. A concern of children being             8:30
Boomer           photographed without parental permission and the fear that was
                 caused in the parent because of this. Because I think as any parent
                 could speak, if my children were being photographed by somebody,
                 I didn’t know -


Sally Ness       Yeah.                                                                 8:44




                                            13
  CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 15 of 40

                                      Sally Ness
                                          v.
                             City of Bloomington, et al.

                      Case No. 19-cv-2882 (ADM/DTS)
                   CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                     TRANSCRIPTION                              TIME


Detective        I’d have serious concern about that, especially if you were asking    8:44
Boomer           me, asking my children where they lived.


Sally Ness       Okay, um, the comment they don’t know me, that wouldn’t be            8:49
                 accurate. In fact, there’s an email in support of the expansion for
                 the building.


Detective        Mmm-hmm.                                                              8:59
Boomer


Sally Ness       And they’re kind of pointing out that people who disagree with it-    8:59


Detective        Right.                                                                9:03
Boomer


Sally Ness       -are racist and all that kind of stuff.                               9:03

Detective        Have you ever had a conversation with the mother?                     9:05
Boomer


Sally Ness       No, I’ve never had a conversation with the mother.                    9:07


Detective        Okay, so she doesn’t know you.                                        9:08
Boomer


Sally Ness       No, she knows me though, she knows who I am pers- she know-she        9:10
                 knows. Mohamed knows me. She knows-they-the entire building
                 calls me the crazy white racist lady.


Detective        Well, if they know there is no conversation between you and her,      9:20
Boomer           she would have no understanding as to why you are filming her


                                             14
  CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 16 of 40

                                     Sally Ness
                                         v.
                            City of Bloomington, et al.

                      Case No. 19-cv-2882 (ADM/DTS)
                   CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                    TRANSCRIPTION                                  TIME


                 children or why she thinks you are filming or taking video of her
                 children.


Sally Ness       Right-right, but Walid Ashur who owns the building, owns the             9:26
                 house, owns that house, just bought my son’s house. I mean this is
                 so complex.


Detective        Right.                                                                   9:37
Boomer


Sally Ness       And the fact that you guys are here. So, for seven years the             9:37
                 building has been overused and non-compliant; crime has
                 increased. I go to the City on June 25th and I say, oh no-, a couple
                 of weeks before I talk in front of Council.

                 Before I talk in front of the Council, there is a Council Member and I
                 said the traffic and crime is so bad and he goes: “We didn’t know
                 about the crime.” It’s like, you’re kidding? You don’t know about
                 the crime? Again, police reports don’t reflect it, and I know that n-
                 at- everyone doesn’t call, like this guy was—was-

Detective        Mmm-hmm.                                                                 10:08
Boomer


Sally Ness       -this, um, man was at the park walking early in the morning and          10:09
                 three guys came up to him, had a gun, said give me your phone. I
                 don’t think he reported that. We know it though.


Detective        Mmm-hmm.                                                                 10:18
Boomer




                                           15
  CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 17 of 40

                                     Sally Ness
                                         v.
                            City of Bloomington, et al.

                      Case No. 19-cv-2882 (ADM/DTS)
                   CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                   TRANSCRIPTION                                 TIME


Sally Ness       You know. We say the to the City, it’s bad around here.                10:18


Detective        Mmm-hmm.                                                               10:22
Boomer

Sally Ness       It’s so bad. I know people who want to buy house, but they’re not      10:22
                 considering buying it, because the drug use has increased. The
                 selling has increased. Anyway … And my neighbors here moved
                 because of the traffic and the crime. They asked the City to address
                 the traffic and the crime. Instead of this here, where the too fast
                 and 82nd they put stop signs on Oakland, making 82nd faster. And
                 they moved.


Detective        Mmm-hmm.                                                               10:46
Boomer


Sally Ness       Seven years later … You know, I worked so hard to get my son into      10:46
                 a house.


Detective        Mmm-hmm.                                                               10:51
Boomer


Sally Ness       Loved it. Loved the house. Only wanted to live in this                 10:52
                 neighborhood but couldn’t because there was gang fights across
                 the street; girl gang fights. What did the police do? He calls and
                 says there’s a girl gang fight. The report says, by the time we got
                 there it was dispersed. No looking at video to see, you know, how
                 concerning this is.


Detective        Mmm-hmm.                                                               11:10
Boomer



                                          16
  CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 18 of 40

                                      Sally Ness
                                          v.
                             City of Bloomington, et al.

                      Case No. 19-cv-2882 (ADM/DTS)
                   CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                    TRANSCRIPTION                                   TIME


Sally Ness       And he lives right across the street and it’s like dismissed. It’s like   11:10
                 we wouldn’t have called them, if it wasn’t important. You know, it’s
                 just- They packed up and moved. They just packed up and moved
                 to his ma-to her mom’s house.


Detective        Mmm-hmm.                                                                  11:24
Boomer

Sally Ness       That’s how bad it is.                                                     11:24


Detective        Mmm, okay.                                                                11:26
Boomer


Sally Ness       And glad you guys all came over here. I mean, been-been asking            11:26
                 for help for seven years.

Detective        Well, I understand what frustration is- [overlapping]                     11:31
Boomer


Sally Ness       I can see why she called. [overlapping]                                   11:32


Detective        - but you can understand why were-we are here. [overlapping]              11:32
Boomer


Sally Ness       I understand what she said. [overlapping]                                 11:33


Detective        Okay.                                                                     11:36
Boomer




                                            17
  CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 19 of 40

                                      Sally Ness
                                          v.
                             City of Bloomington, et al.

                      Case No. 19-cv-2882 (ADM/DTS)
                   CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                    TRANSCRIPTION                                 TIME


Sally Ness       But I also think it’s not exactly accurate, because I bet you go over   11:37
                 there, not one person there doesn’t know who I am. I am in front of
                 Council every week.

Detective        Mmm-hmm.                                                                11:46
Boomer


Sally Ness       They write about me, take pictures of me. I am- I don’t hide behind     11:47
                 anything.


Detective        Mmm-hmm.                                                                11:53
Boomer


Sally Ness       I am, like, front and center – “I’m taking your picture. I’m taking”-   11:53


Detective        But, I’m not saying she doesn’t know who you are- [overlapping]         11:56
Boomer


Sally Ness       And, I try really hard not to take pictures of people. But, for         11:56
                 instance-

                 Londell, can you please close that?

                 Um, he says, “Oh, they’re all single drivers.” It’s like, are you
                 kidding? Now I have to take pictures of people, because they’re not
                 all single drivers. I mean there’s like, there’s so many people like-

Detective        I’m not- I’m not disputing the fact that people know who you are        12:15
Boomer           over there. She- she may have seen you before. But- but let me
                 ask you, does she understand why you were doing what you were
                 doing?


                                            18
  CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 20 of 40

                                      Sally Ness
                                          v.
                             City of Bloomington, et al.

                      Case No. 19-cv-2882 (ADM/DTS)
                   CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                     TRANSCRIPTION                               TIME


Sally Ness       Okay, but- [overlapping]                                               12:23


Detective        And you haven’t had a conversation, correct?                           12:23
Boomer

Sally Ness       Right, but let’s put it this way [overlapping]                         12:25

Detective        So,- Sally ---Sally I can’t get my point across, if you keep           12:26
Boomer           interrupting me. [overlapping]


Sally Ness       Very, very …Yeah. [overlapping]                                        12:27

Detective        I can’t even ask you questions and get to the bottom of this without   12:30
Boomer           you interrupting me.


Sally Ness       Get to the bottom of it, I just question that this woman - Okay,       12:33
                 again Walid Ashur, the business agent, you know, my son tells me
                 that the seventh or eighth that he bought said that she did not
                 converse with him about this. That she did not converse with
                 anyone else in that building about this. That she just singly said,
                 where was she?


Detective        She is afraid of retaliation at this point, okay?                      12:56
Boomer


Sally Ness       Yeah, again, she would-                                                12:58


Detective        With-                                                                  12:59
Boomer




                                            19
  CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 21 of 40

                                     Sally Ness
                                         v.
                            City of Bloomington, et al.

                      Case No. 19-cv-2882 (ADM/DTS)
                   CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                       TRANSCRIPTION                               TIME


Sally Ness       -have called Walid and Walid would have called you guys or Omar          12:59
                 would have called you guys.


Detective        Mmm-hmm.                                                                 13:04
Boomer


Sally Ness       See? It’s a – you know? And if she would have said: “Omar, there’s a     13:04
                 woman taking pictures,” Omar would have said: “It’s Sally we all
                 know about her.” Do we have to worry about her with our kids? You
                 know, it’s like – so, I’m really questioning what you guys – you
                 know.


Detective        I have an obligation to follow-up on any felony reports that are         13:20
Boomer           made. Okay? Okay and it was [overlapping]


Sally Ness       Putting it a little more in perspective … [overlapping] Oh, I know…      13:20
                 Okay-- [overlapping]

Detective        Okay, listen to me Sally--                                               13:26
Boomer


Sally Ness       --felony reports that I’m taking a picture of a kid? [overlapping]       13:26


Detective        --Sally listen to me, and I will explain to you why this is becoming a   13:28
Boomer           – it could, why it could potentially be a felony. Because I don’t get
                 just general misdemeanor investigations generally. I get cases that
                 are higher level. The reason is this is, is because they are children.

                 They are – Their family was afraid because of the implications of
                 what, why an adult is asking a child where they live and
                 photographing their child. Now, it could be a complete


                                              20
  CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 22 of 40

                                     Sally Ness
                                         v.
                            City of Bloomington, et al.

                      Case No. 19-cv-2882 (ADM/DTS)
                   CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                    TRANSCRIPTION                           TIME


                 misunderstanding of what you were photographing and that’s what
                 I am trying to figure out.


Sally Ness       And the misunderstanding why I asked.                             13:58

Detective        Exactly. [overlapping]                                            13:59
Boomer


Sally Ness       I was trying to engage the kids.                                  14:00

Detective        Exactly.                                                          14:01
Boomer


Sally Ness       Because I knew the one, the one … yeah,                           14:02


Detective        Because I need to know, Sally. [overlapping] Is this a            14:03
Boomer           misunderstanding?


Sally Ness       Yeah-Yeah. Oh.                                                    14:05

Detective        Or did you intend to cause fear in these people?                  14:06
Boomer


Sally Ness       And for me, again … Oh goll, no.                                  14:08


Detective        Okay.                                                             14:09
Boomer


Sally Ness       Heck no.                                                          14:10




                                           21
  CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 23 of 40

                                      Sally Ness
                                          v.
                             City of Bloomington, et al.

                      Case No. 19-cv-2882 (ADM/DTS)
                   CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                    TRANSCRIPTION                                TIME


Detective        Okay. And, that’s what I need to find out.                             14:11
Boomer


Sally Ness       My issue is with the City. The City is not doing its job.              14:12

Detective        Okay.                                                                  14:15
Boomer


Sally Ness       And again, three of you over here. And it’s seven years.               14:16

Detective        Mmm-hmm.                                                               14:20
Boomer


Sally Ness       Seven years of the overuse and non-compliant use of that building.     14:21
                 And, yeah, [inaudible]

Detective        [inaudible] Because usually you are the one calling us and so it was   14:28
Boomer           really surprising to see that somebody was calling about this and so
                 I needed to get to the bottom of it. I needed to find out.


Sally Ness       And, yeah … and they are like … [overlapping]                          14:37


Detective        Is this a big misunderstanding?                                        14:37
Boomer


Sally Ness       Seven years. [overlapping]                                             14:39


Detective        Or, is this something that Sally was intending to do?                  14:41
Boomer




                                            22
  CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 24 of 40

                                     Sally Ness
                                         v.
                            City of Bloomington, et al.

                      Case No. 19-cv-2882 (ADM/DTS)
                   CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                   TRANSCRIPTION                                  TIME


Sally Ness       Yeah, seven years … and I’m going to st-… I mean, it is-                14:42


Detective        Okay.                                                                   14:44
Boomer

Sally Ness       -it is overwhelming. Again, no comments. No, police follow-up           14:44
                 about me being blocked in a car. And there, there are … Okay,
                 another thing. City Council asked me: “Are you afraid?” and I’m like,
                 you know, “Yeah I am.” you know? I mean, there are behaviors, you
                 know? Um, but then I made a comment: “Well, I suppose that I
                 didn’t take pictures.” And then they are all like “Ha. Ha. See, you
                 should have taken pictures.” No. That shouldn’t be the comment.


Detective        Mmm-hmm.                                                                15:14
Boomer


Sally Ness       You know, the pictures are needed, because the City reports are not     15:15
                 accurately reflecting the amount of traffic -


Detective        Mmm-hmm.                                                                15:20
Boomer


Sally Ness       - the amount of overuse, the late-night use. I mean, there was          15:20
                 basketball 2, 4 a.m. -


Detective        Mmm-hmm.                                                                15:27
Boomer


Sally Ness       Um, I mean just crazy behavior over there. Riding the bike at 4 a.m.-   15:27




                                           23
  CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 25 of 40

                                      Sally Ness
                                          v.
                             City of Bloomington, et al.

                      Case No. 19-cv-2882 (ADM/DTS)
                   CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                     TRANSCRIPTION                                    TIME


Detective        Mmm-hmm.                                                                    15:34
Boomer


Sally Ness       - back and forth. And of course, by the time the police come, which         15:34
                 is always extended, they’re gone.


Detective        Mmm-hmm.                                                                    15:40
Boomer


Sally Ness       Oh. Another example. The semis, when they started here. So many             15:41
                 semis -


Detective        Mmm-hmm.                                                                    15:45
Boomer


Sally Ness       and it’s like, “City, you know” – I’ve got it on record being in front of   15:46
                 the Council it’s in the minutes -


Detective        Mmm-hmm.                                                                    15:51
Boomer


Sally Ness        -– saying there’s an issue with semis over here. Nobody does               15:51
                 anything.


Detective        Mmm-hmm.                                                                    15:55
Boomer


Sally Ness       Can’t remember what year it was, but the neighbor next to my son,           15:56
                 goes out to the police officer that happened to be parked in there,
                 and he goes: “How long do I have to look at these semis?” And that
                 police officer, thank goodness, went and looked it up. And said, the
                 reason I couldn’t – they’d say well -- everyone acted like it wasn’t

                                            24
  CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 26 of 40

                                      Sally Ness
                                          v.
                             City of Bloomington, et al.

                      Case No. 19-cv-2882 (ADM/DTS)
                   CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                    TRANSCRIPTION                                    TIME


                 against the City code, and I couldn’t find it. I kept Googling “semis”.
                 Well, it’s Type 3 -


Detective        Mmm-hmm.                                                                   16:21
Boomer


Sally Ness        - you have to put in actual Type 3.                                       16:22


Detective        Yeah.                                                                      16:24
Boomer


Sally Ness       You’d think the police would know, you’d think the City Manager’d          16:25
                 know, you’d think the Police Chief would know. I mean, not one of
                 them said anything and I had a record of it.


Detective        Mmm-hmm.                                                                   16:31
Boomer


Sally Ness       Yeah, nothing. And then finally -                                          16:32


Detective        Well, I didn’t know it was under Type 3 also, because when I was           16:35
Boomer           being called out there and I would look for semi-trucks, it was not
                 under semi-trucks. I didn’t unders - I didn’t know that they were
                 under Type 3 because I am not a commercial vehicle inspector. So,
                 a lot of us don’t know that.


Sally Ness       But I’m – the fact is how long it took for me to finally get the City to   16:44
                 address it and go, I mean, you’re kidding, I can’t find a City code,
                 but -




                                            25
  CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 27 of 40

                                      Sally Ness
                                          v.
                             City of Bloomington, et al.

                      Case No. 19-cv-2882 (ADM/DTS)
                   CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                     TRANSCRIPTION                               TIME


Detective        Mmm-hmm.                                                               16:51
Boomer


Sally Ness       I know semis are not supposed to go off of their routes. They are      16:52
                 supposed to give a plan on where they are driving and somehow,
                 we’d get them all here in the neighborhood.


Detective        Mmm-hmm.                                                               17:00
Boomer


Sally Ness       Took a couple years for the City to address it. And then when we       17:01
                 started calling, they would ticketing them. And then it was like uh.
                 you know like, you have to say, you know, I’m registering a
                 complaint – yeah and I mean, all this stuff. So, again, me -


Detective        well let me …                                                          17:13
Boomer

Sally Ness       - looking at three people over here -                                  17:13


Detective        Mmm-hmm.                                                               17:15
Boomer


Sally Ness       you know, yes, I get it, but I don’t agree with it.                    17:16


Detective        Okay.                                                                  17:18
Boomer


Sally Ness       Again, she, she who lives there. Is Walid who owns the home,           17:19
                 business agent of the building.



                                            26
  CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 28 of 40

                                      Sally Ness
                                          v.
                             City of Bloomington, et al.

                      Case No. 19-cv-2882 (ADM/DTS)
                   CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                    TRANSCRIPTION                                TIME


Detective Ness   Mmm-hmm.                                                               17:25


Sally Ness       I do not believe she did not talk to somebody else and find out who    17:25
                 I am and know who I am. And toni- tomorrow night, in front of the
                 City Council -


Detective        Mmm-hmm                                                                17:34
Boomer


Sally Ness       - to request the Council not approve another expansion of the use      17:34
                 of the building, which is crazy. The City’s not following City code.


Detective        Can I – Can I explain to you how the rest of this investigation is     17:41
Boomer           going to go?


Sally Ness       Yeah.                                                                  17:43

Detective        Okay, so I’m going to do a little more follow-up with the other        17:44
Boomer           parties involved. I’m going to review some video footage. And, I’ll
                 make a determination on what our decision is, and I will let you
                 know what I’m going to decide. Does that sound fair? I’m glad we
                 that we got to talk because I wanted to hear your side of the story
                 because I always talk to both sides to find out, you know, what was
                 going on. Um, is there anything on your phone that you can show
                 me of these photos or videos right now?


Sally Ness       Um, no.                                                                18:09


Detective        Of the photos you took?                                                18:14
Boomer




                                           27
  CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 29 of 40

                                      Sally Ness
                                          v.
                             City of Bloomington, et al.

                      Case No. 19-cv-2882 (ADM/DTS)
                   CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                     TRANSCRIPTION                                 TIME


Sally Ness       Right, no. I mean like, lookit, I mean like this is like a total         18:16
                 disturbance.


Detective        Okay.                                                                    18:20
Boomer


Sally Ness       I mean-and-and -                                                         18:21


Detective        Alright, and nothing has been posted online of those photos?             18:22
Boomer           Correct?


Sally Ness       No, and when I do -                                                      18:24


Boomer           I wanted to make sure of that.                                           18:26


Sally Ness       And when I do post … My blog, you have to see my blog. I mean            18:27
                 the City reads my blog.


Detective        I personally have not seen your blog.                                    18:32
Boomer


Sally Ness       Look at my blog. You’ll see I put out all of the um license plates. If   18:33
                 there’s people, I block them out.


Detective        Okay perfect.                                                            18:41
Boomer


Sally Ness       Except for my last photo I didn’t block off Londell Pease, because he    18:42
                 was at quite a distance. Um, I take out City people’s names.




                                             28
  CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 30 of 40

                                        Sally Ness
                                            v.
                               City of Bloomington, et al.

                        Case No. 19-cv-2882 (ADM/DTS)
                     CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                      TRANSCRIPTION                                  TIME


Detective          Perfect.                                                                 18:49
Boomer


Sally Ness         I try to make this as not about people -                                 18:49

Detective          Mmm-hmm.                                                                 18:52
Boomer


Sally Ness          - you know, it’s about a process that’s not working The City is not     18:53
                   doing their job. It’s not specifically about an individual. It’s about
                   the City collectively not doing their job.


Detective          And I, I’m sure you understand you-you shouldn’t post pictures of        19:04
Boomer             other people’s juveniles online. And I’m glad- I’m glad … I’m
                   grateful. Okay.

Sally Ness         [overlapping] And you don’t. Right-right. And I block it out. And        19:10
                   Yeah, go look at my blog. My …


Detective          You have any questions?                                                  19:14
Boomer


Detective Martin   Yeah.                                                                    19:16


Detective          My partner has a few questions quick.                                    19:16
Boomer


Detective Martin   I just have a few questions for you Sally. I don’t know who you are. I   19:17
                   never heard your name before today. I, I ….

Sally Ness         How long have you worked for the City?                                   19:22


                                              29
  CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 31 of 40

                                       Sally Ness
                                           v.
                              City of Bloomington, et al.

                        Case No. 19-cv-2882 (ADM/DTS)
                     CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                       TRANSCRIPTION                               TIME


Detective Martin   Twenty years. I have no idea who you are until I assisted my partner   19:23
                   today. So, my question to you is this, you already admitted that you
                   were talking to those children?

Sally Ness         Yes.                                                                   19:35


Detective Martin   And you don’t know who they are?                                       19:35


Sally Ness         They talked to me first.                                               19:37


Detective Martin   Do you know who they are?                                              19:38

Sally Ness         Yes, I know the one who lives in this house.                           19:40


Detective Martin   You said you weren’t sure, earlier.                                    19:42

Sally Ness         And he said, I was sitting here, but yes. He said my name, he said     19:43
                   Sally Ness and then they said, Are you afraid of her?

Detective Martin   Well then why would you ask where they live if you already know?       19:53


Sally Ness         No, they were saying, there was somebody saying it to the other –      19:56
                   and I was - I’m like, you know, you live in that house, I didn’t ask
                   where he lived. I said, you live in that house, and he said no. Oh
                   yeah, that’s right, you live in that house.


Detective Martin   Why were you asking or wanting to know which house they live in?       20:07


Sally Ness         Again -                                                                20:11




                                              30
  CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 32 of 40

                                        Sally Ness
                                            v.
                               City of Bloomington, et al.

                        Case No. 19-cv-2882 (ADM/DTS)
                     CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                      TRANSCRIPTION                                  TIME


Detective Martin   I’m just asking.                                                         20:12


Sally Ness         Again, they said, I heard them say “Sally Ness” and then I heard         20:13
                   someone say: “Aren’t you afraid of her?” and then I was engaging
                   with them to show: You don’t have to be afraid of me; he’s already
                   spoken to me, I already know him, Hi


Detective Martin   And you had your grandkids with you?                                     20:28


Sally Ness         Yes                                                                      20:29


Detective Martin   Okay. Um, well let me ask you a question. So, if – and you saw that      20:30
                   the parents weren’t there with the kids?


Sally Ness         No, the kids were going across from the houses – I mean, yeah,           20:35
                   where do I live – they’re going in and out of the houses.

Detective Martin   Okay.                                                                    20:42


Sally Ness         I’ve seen them run, in fact, I - I think wrote a blog about my concern   20:42
                   about the traffic being so fast because they go right from their
                   houses and run across the street and the traffic is so fast and the
                   few times they’ve been on bikes that I’ve been worried about them
                   getting hit.


Detective Martin   So, after you, somehow, whenever, at some point in the                   20:57
                   conversation you figure out where they live, they tell you, you ask
                   them, something like that, correct?

Sally Ness         I said again, I heard them say -                                         21:08



                                             31
  CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 33 of 40

                                       Sally Ness
                                           v.
                              City of Bloomington, et al.

                        Case No. 19-cv-2882 (ADM/DTS)
                     CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                     TRANSCRIPTION                                   TIME


Detective Martin   You heard them say your name. [overlapping]                              21:11


Sally Ness         Sally-say my name -                                                      21:11


Detective Martin   Okay.                                                                    21:13


Sally Ness         -and then I heard somebody say: “Aren’t you afraid of her?” And          21:13
                   I’m like, you know, I’m going to engage this, I don’t want this to be
                   like, you know, neighborhood friction kind of thing. So, I’m like, you
                   know, well Hi, you know, I know you, you know, and he knew my
                   name. He said my name and I’m like you live in that house there.
                   And he said, No I live in that house. And I’m like, oh yeah that’s
                   right, you know Fourth of July you came running out and we said hi.


Detective Martin   So, let me ask you this Sally, just an honest question. If someone’s     21:39
                   at the park and you’re in your house and you see some adult talking
                   to your two little kids, would you be comfortable with that?

Sally Ness         Um, yeah, I’m generally comfortable with it, and if I knew -             21:51


Detective Martin   With it being an adult, you don’t know?                                  21:55


Sally Ness         I mean, if I’ve seen them enough in the neighborhood. Okay, so           21:59
                   here’s another story - no


Detective Martin   Well, hold on, you didn’t answer my question.                            22:04


Sally              Would I be comfortable with it? Yeah. I know I shouldn’t be, but I       22:06
                   am.

Detective Martin   Okay. Yeah, because [inaudible] problem Sally [overlapping]              22:10


                                             32
  CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 34 of 40

                                        Sally Ness
                                            v.
                               City of Bloomington, et al.

                        Case No. 19-cv-2882 (ADM/DTS)
                     CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                      TRANSCRIPTION                                 TIME


Sally Ness         I know, I know, I know how bad it is out there. I know [inaudible and   22:10
                   overlapping]


Detective Martin   Even regardless if you are, obviously, but can I finish?                22:13

Sally Ness         I know, I know, but then you’re asking me that question. I’m like       22:14
                   what are you doing that for?


Detective Martin   Let me just tell you. She wasn’t comfortable with it. She wasn’t okay   22:19
                   with a stranger, regardless of you -


Sally Ness         Right.                                                                  22:27


Detective Martin   - think you’re well known in this neighborhood-                         22:27


Sally Ness         Right.                                                                  22:29


Detective Martin   -which you may well be.                                                 22:29

Sally Ness         Yeah.                                                                   22:31


Detective Martin   I can honestly tell you, I’ve been here 20 years, never heard your      22:31
                   name. So, this woman, even if she does know who you are is not
                   comfortable with you approaching her two juvenile children without
                   her permission and engaging them.


Sally Ness         [overlapping] That’s-That’s fine. And I have three officers here to     22:41
                   support her -

Detective Martin   Right, and-and-                                                         22:44


                                             33
  CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 35 of 40

                                         Sally Ness
                                             v.
                                City of Bloomington, et al.

                        Case No. 19-cv-2882 (ADM/DTS)
                     CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                     TRANSCRIPTION                                TIME


Sally Ness         - and none to support me being blocked in by a group of people        22:45
                   blocking me in, yelling at me and I [inaudible]


Detective          We’re talking about what happened on Friday, right?                   22:51
Boomer


Sally Ness         I know, I know…I know                                                 22:53


Detective          I gotta … I have to keep redirecting you.                             22:54
Boomer


Sally Ness         Oh yeah. Thanks. I’m so pissed at the City. And their – oh.           22:56


Detective          I understand that. But, th- we need to find out – we need – to find   23:00
Boomer             out the bottom of it.


Sally Ness         It’s just so --                                                       23:04


Detective          You can be pissed at adults.                                          23:06
Boomer


Sally Ness         You look familiar. I have seen you before.                            23:07


Caitlin Gokey      Over there?                                                           23:09


Sally Ness         No. I don’t remember where. I have to take her. I want to tell you    23:10
                   another story.


Detective Martin   So, well, hold on, because you didn’t let me finish. You’ve told us   23:12
                   like ten stories and you’ve not let us get one out yet. So, when we


                                             34
  CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 36 of 40

                                       Sally Ness
                                           v.
                              City of Bloomington, et al.

                        Case No. 19-cv-2882 (ADM/DTS)
                     CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                      TRANSCRIPTION                                 TIME


                   go review the video from the mosque, are we going to see you
                   approaching the kids, or the kids approaching you?


Sally Ness         I think I probably walked towards them after they said my name.         23:26

Detective          Okay.                                                                   23:30
Boomer


Detective Martin   Oh-okay.                                                                23:30


Sally Ness         And you’ll see them kind of in a group and then they kind of go by      23.30
                   me a few times.


Detective          Was there any kid you didn’t recognize?                                 23:34
Boomer


Sally Ness         I know I’ve seen them all before, two of them. The story I was going    23:39
                   to tell you is my personality. For instance, there was a group at the
                   park and the kid got sand in his eyes. I’m not just going to go sit
                   there you know, so I went over to him and said to him, you know,
                   start yawning, start yawning, you know, get the water going, you
                   need to start yawning. He’s scratching his eyes.


Detective          Mmm-hmm.                                                                23:59
Boomer


Sally Ness         I’m not going to just sit there and go, if I had walked up to that      23:59
                   person, I’m going …

Detective Martin   But these children didn’t need your help, right? You just heard         24:03
                   them say your name?


                                             35
  CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 37 of 40

                                         Sally Ness
                                             v.
                                City of Bloomington, et al.

                        Case No. 19-cv-2882 (ADM/DTS)
                     CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                      TRANSCRIPTION                                 TIME


Sally Ness         They had, no, they had a behavior that was concerning.                  24:06


Detective Martin   Like what?                                                              24:09


Sally Ness         “Sally Ness. Are you afraid of her?” Like what, what I’m going to let
                   that go? You don’t have to be afraid of me. I’m Hi. Remember me?
                   You live across the street, you know, you’re my neighbor. You           24:11
                   know?


Detective Martin   But they didn’t have any medical emergency where you needed to          24:25
                   approach to go and them, is what I am asking you.


Sally Ness         And I was telling you my general behavior is to assist.                 24:29


Detective Martin   Right. Okay.                                                            24:33


Sally Ness         Is to be engaging; to not be back and you know, to be separated-        24:34


Detective Martin   Mmm-hmm.                                                                24:40

Sally Ness         -and say, Oh. You know.                                                 24:40


Detective Martin   I just want to let you – [overlapping]                                  24:42


Sally Ness         They said my name – [overlapping]                                       24:43


Detective Martin   The mother was not. The mother was not comfortable with a               24:43
                   stranger, she doesn’t know you. She-again – I can – [overlapping]

Sally Ness         I get that. But again, they said my name they knew who -                24:46


                                             36
  CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 38 of 40

                                       Sally Ness
                                           v.
                              City of Bloomington, et al.

                        Case No. 19-cv-2882 (ADM/DTS)
                     CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                     TRANSCRIPTION                                   TIME


Detective Martin   Sally, why can we not finish a sentence when we speak to you.            24:49


Sally Ness         Because … it’s -                                                         24:52


Detective Martin   I mean, because you do not want to hear what we have to say, is          24:54
                   what it sounds like to me.

Sally Ness         Seven years, seven years. [overlapping]                                  24:56


Detective Martin   And you’re dealing with that. You’re continuing to work on that.         24:58
                   And the City’s obviously working with you, you’re going to that -
                   [overlapping]


Sally Ness         No, they’re not. They are working against me.                            25:03


Detective Martin   Well, just -- Sally I want to let you know, the mother is                25:04
                   uncomfortable with you talking to her juvenile kids who don’t know
                   you even if you heard them say your name. They - [overlapping]


Sally Ness         Oh, they said my name, does that mean they don’t know me?                25:13


Detective Martin   It does not give you a right to talk to them. It does not give you the   25:16
                   right to approach juveniles and take photos of them.


Sally Ness         And what happens if kids come up and say your name and you,              25:20
                   what? Walk away, then what am I?


Detective Martin   Then you’re … [overlapping] Then you’re still who you are                25:27




                                             37
  CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 39 of 40

                                        Sally Ness
                                            v.
                               City of Bloomington, et al.

                        Case No. 19-cv-2882 (ADM/DTS)
                     CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                       TRANSCRIPTION                                TIME


Sally Ness         What, I’m … what, that’s my name. So, I’m supposed to be                25:29
                   unfriendly? [overlapping]


Detective Martin   Did they say your name like, “Hey. Sally Ness come over and talk to     25:33
                   me?”


Sally Ness         They said Sally Ness. Like -                                            25:36


Detective          Aren’t you afraid of her? That would make me walk away.                 25:39
Boomer             [overlapping]


Detective Martin   Yeah, I’d be, like no. It would be like provoking someone.              25:41
                   [inaudible and overlapping]


Sally Ness         And then I heard somebody saying Sally Ness, so I turned to say Hi,     25:40
                   and then I heard somebody say, “Are you afraid of her”, and I’m like,
                   What.? They don’t need to be afraid of me. You know?
                   [overlapping]


Detective Martin   And you-you are not willing to show us the pictures you took that       25:54
                   day?


Sally Ness         I am frickin’ holding a heavy baby - [overlapping]                      25:57


Detective Martin   Okay, oh - [overlapping]                                                25:59


Sally Ness         - and another one sleeping. [overlapping]                               26:00


Detective Martin   - yeah, doesn’t babies normal - [overlapping]                           26:02




                                              38
  CASE 0:19-cv-02882-ADM-DTS Document 31 Filed 12/18/19 Page 40 of 40

                                        Sally Ness
                                            v.
                               City of Bloomington, et al.

                        Case No. 19-cv-2882 (ADM/DTS)
                     CONFIDENTIAL/PROTECTED NON-PUBLIC

Jones Decl. Ex. 1 – Filename: Tracy Martin Recording of Ness Conversation 8_22_2018

SPEAKER                                      TRANSCRIPTION                                    TIME


Sally Ness         No. No, you guys are out. I’m done. [overlapping]                          26:01


Detective Martin   You want us to leave? [overlapping]                                        26:04


Sally Ness         I’m done. You’ve got the cameras. [overlapping]                            26:04




Detective Martin   Okay. [overlapping]                                                        26:06


Sally Ness         In fact, look at the cameras and see the parking lot is full on a Friday   26:06
                   morning. [overlapping]


Detective Martin   Well, Sally just, I just want to let you know before we leave or as        26:07
                   were leaving, as your requesting us to, you are being considered for
                   being charged with a crime based on what you’ve already told us
                   and what this family told us. Okay, just so you’re aware. Alright?
                   Thanks for talking to us. [overlapping]




                                              39
